Citation Nr: 0833988	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
fracture of the right leg, prior to July 27, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
fracture of the right leg, as of July 27, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO continued the 10 
percent evaluation for fracture of the right leg.  

In August 2007, the Board remanded the claim for additional 
development and adjudicative action.  

In a May 2008 rating decision, the RO increased the 
evaluation for the veteran's fracture of the right leg to 20 
percent disabling, effective July 27, 2004.  The veteran was 
advised of the increased rating; however, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
See also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
this appeal continues, and the case has been returned to the 
Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that his service-connected right leg 
fracture is worse than the current evaluations contemplate.  

When this matter was initially before the Board in August 
2007, a remand was ordered.  Specifically, it was instructed 
that a VA examination be arranged.  The examiner was asked to 
provide specifically, subjective complaints and objective 
findings in detail, including range of motion of the leg, 
knee, and ankle in degrees.  The examiner was then asked to 
address whether there was additional impairment of the leg 
caused by pain on use, including during flare-ups; weakened 
movement; excess fatigability; and incoordination.  

Per the Board's August 2007 remand instructions, the veteran 
was scheduled for a VA examination in April 2008.  However, a 
review of the examination report reveals that the examiner 
did not follow the Board's specific instructions.  Although 
the veteran provided range of motion testing results for the 
right ankle, he did not conduct range of motion testing for 
the leg or knee as noted in the August 2007 Board remand.  
Additionally, while the examiner indicated that the veteran 
complained of right side pain, he failed to indicate whether 
there was additional impairment caused by this pain or due to 
weakened movement, excess fatigability, or incoordination.  

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the April 2008 VA examination 
was not in accordance with the Board's August 2007 remand 
instructions, additional development is required in order to 
achieve compliance with that remand.  Specifically, the 
veteran must be afforded an additional VA examination for his 
service-connected right leg fracture.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claim for entitlement to 
an increased rating for the pending 
claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his right leg fracture 
disability.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the leg, 
knee, and ankle in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
leg caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the leg during 
flare-ups or when repeatedly used.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

